Citation Nr: 0618862	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for an 
acquired psychiatric disability, to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1978 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted sufficient to reopen a 
service connection claim for an acquired psychiatric 
disability, to include PTSD.

In August 2003, the veteran testified at the RO before a 
Veterans Law Judge who is no longer employed at the Board.  
In January 2006, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  Transcripts of the 
hearings are associated with the claims folder and have been 
reviewed.  

In the decision below, the Board reopens the previously 
denied service connection claim for an acquired psychiatric 
disability, to include PTSD.  The reopened service connection 
claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2001 rating decision declined to reopen a claim 
of service connection for an acquired psychiatric disability, 
to include PTSD, on the bases that there is no evidence of a 
PTSD diagnosis, and there was no evidence of any other 
psychiatric disability related to service; the veteran did 
not file a timely appeal following appropriate notice, and 
that decision became final.

2.  The veteran petitioned to reopen her service connection 
claim for an acquired psychiatric disability, to include 
PTSD, prior to August 29, 2001.

3.  Evidence received since the January 2001 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's service connection 
claim for an acquired psychiatric disability, to include 
PTSD.


CONCLUSIONS OF LAW

1.  The January 2001 rating decision declining to reopen a 
service connection claim for an acquired psychiatric 
disability, to include PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000, 
2005).

2.  Evidence received since the January 2001 rating decision 
that declined to reopen a service connection claim for an 
acquired psychiatric disability, to include PTSD, is new and 
material, and the veteran's service connection claim for an 
acquired psychiatric disability, to include PTSD, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's service connection claim.  This is so because 
the Board is taking action favorable to the veteran by 
reopening her service connection claim for an acquired 
psychiatric disability, to include PTSD and a decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In a January 2001 decision, the RO declined to reopen the 
veteran's application for entitlement to service connection 
claim for an acquired psychiatric disability, to include 
PTSD, and the veteran was notified of this decision in the 
following month.  The veteran did not file a timely appeal 
and that decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000, 2005).

Since the January 2001 rating decision is final, the 
veteran's service connection claim for an acquired 
psychiatric disability, to include PTSD, may be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2005).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen her service connection claim for 
an acquired psychiatric disability, to include PTSD, prior to 
August 29, 2001, therefore the amended regulation is not 
applicable.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

As the last final disallowance of the veteran's service 
connection claim for an acquired psychiatric disability, to 
include PTSD, was a January 2001 rating decision, the Board 
must now determine whether new and material evidence 
sufficient to reopen the claim has been received subsequent 
to the January 2001 decision.

The RO, in its January 2001 rating decision, declined to 
reopen a service connection claim for an acquired psychiatric 
disability, to include PTSD, because there was no evidence of 
a PTSD diagnosis, and the medical evidence also failed to 
show a nexus between any other psychiatric disability and 
service.  Thus, in this case, to be new and material, the 
evidence would need to be probative of the question of 
whether the veteran currently has PTSD, or whether there is a 
nexus between any other diagnosed psychiatric disability and 
her military service.

Evidence received since the January 2001 rating decision 
includes VA medical evidence, the veteran's statements, and 
hearing transcripts of the veteran's personal testimony.  
Significantly, a January 2006 letter by a VA psychologist 
reflects that the veteran meets the DSM-IV criteria for PTSD.  
This evidence was not previously of record and bears directly 
and substantially upon the specific matters under 
consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD.  38 C.F.R. 
§ 3.156 (2001).  Accordingly, the veteran's service 
connection claim for an acquired psychiatric disability, to 
include PTSD, is reopened.


ORDER

New and material evidence having been received, the veteran's 
service connection claim for an acquired psychiatric 
disability, to include PTSD, is reopened.


REMAND

The veteran asserts that she is entitled to service 
connection for an acquired psychiatric disability, to include 
PTSD.  She has been diagnosed with various psychiatric 
disabilities to include, generalized anxiety disorder, 
depression, dysthymia, personality disorder, and PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran attributes her PTSD to sexual trauma sustained in 
service.  Initially, she contended that she was sexually 
abused in service.  Service medical records fail to show that 
that the veteran was sexually abused in service.  More 
recently, the veteran asserts that she was not actually 
sexually abused during service, but that she felt tricked, 
harassed, or pressured into having sex with male service 
members.  The veteran also indicates that she developed 
urinary tract infection (UTI's) as a result of her sexual 
encounters with male service members.  Service medical 
records show treatment for UTI's, pelvic inflammatory 
disease, right lower quadrant pain, and gonorrhea.  

From May 1979 to June 1979, the veteran did not make 
formation on numerous occasions, and as a result, in June 
1979, she was found to be in violation of Article 15.  In 
July 1979, it was recommended that the veteran be discharged 
from the service due to her lack of self-discipline, 
inability to adapt socially to the military environment, and 
her lack of motivation to conduct herself in a military 
manner during off-duty time.  

As discussed above, medical evidence of record suggests a 
relationship between the veteran's PTSD and her reported in-
service sexual trauma (see January 2006 letter).  The veteran 
also indicates that the sound of sirens triggers PTSD 
symptoms.  

There is no evidence of record suggesting a relationship 
between any currently diagnosed psychiatric disability, other 
than PTSD, and service.  

Following a review of the record, the Board finds that there 
is an additional duty to assist the veteran with the 
development of her service connection claim.  Specifically, 
the RO must consider all of the special provisions of VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault.  M21-1 notes that:  "Personal 
assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking."  M21-1, 
Part III, 5.14c.  M21-1 identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  See also 38 C.F.R. § 3.304(f)(3) (2003); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in PTSD 
personal assault cases).

Finally, during her January 2006 hearing, the veteran 
identified outstanding treatment records from the following:  
VA Medical Center (VAMC) in Tampa; Central Alabama Veterans 
Health Care System West Campus (Montgomery) and East Campus 
(Tuskegee); and Community-Based Outpatient Clinic (CBOC) at 
Lakeland and Zephyrhills.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all outstanding 
psychiatric treatment records from the 
following:  a).  Tampa VAMC; b).  Central 
Alabama Veterans Health Care System West 
Campus in Montgomery, and East Campus in 
Tuskegee; c).  CBOC at Lakeland and 
Zephyrhills.  

2.  The veteran should be afforded the 
opportunity to identify potential 
alternative sources of information to 
verify the claimed sexual assault as set 
forth in M21-1, part III, 5.14(c).  She 
should be informed that these alternative 
sources could include, but are not 
limited to, private medical records; 
civilian police reports; reports from 
crisis intervention centers; testimonials 
from family members, roommates, fellow 
service members, or clergy; and copies of 
any personal diaries or journals.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor(s).  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, 
Sec. 5.14c corroborate the veteran's 
allegations of stressors occurring, the 
RO should specify that information.  

The RO should also indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21- 
1, Part III, 5.14c (9).  In this regard, 
the RO should comment on the veteran's 
multiple visits for UTIs, and other 
urinary/gynecological infections; the 
veteran's behavior from May to June 1979 
which led to the June 1979 violation of 
Article 15, and ultimately, to her 
discharge from service. 

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor(s) in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  If feasible, this 
examination should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
veteran.  The examiner should review the 
entire claims folder, to include the 
service medical records, service 
personnel records, and all VA medical 
evidence.  A copy of this remand must be 
provided to the examiner prior to the 
examination.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  Any diagnosis 
must be based on examination findings, 
all available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multi-axial evaluation 
based on the current DSM-IV diagnostic 
criteria is required. 

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a 50 percent probability 
or greater that the current 
symptomatology is linked to one or more 
of the in- service stressors found to be 
established by the record and found 
sufficient to produce PTSD.  The examiner 
should reconcile any PTSD diagnosis based 
on an in-service stressor with the 
various psychiatric diagnoses in the 
claims folder.  Any conclusion regarding 
the etiology of PTSD should be reconciled 
with the January 2006 opinion by a VA 
clinical psychologist.  

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record.  

Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

5.  Thereafter, the RO should complete 
any additional development that is 
indicated and readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disability, to 
include PTSD.  If the benefit requested 
on appeal is not granted, the RO should 
issue a supplemental statement of the 
case, which must contain notice of all 
relevant action taken on the claim.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


